







Exhibit 10.37


REVOCATION OF SEVERANCE BENEFITS AGREEMENT




THIS AGREEMENT is made and entered into this first day of February, 2017 between
Joe Doody (hereinafter referred to as "you"), and Staples, Inc. (“Staples”).


IN CONSIDERATION of the mutual promises set forth below, you and Staples hereby
agree as follows:


1.
Effective February 1, 2017, you hereby agree to reduce your work schedule to
twelve (12) hours per week. Your reduced role will require you to focus solely
on (1) Supply Chain transformation; (2) strategic alternatives for Australia and
New Zealand; and (3) transitioning your current job duties to the appropriate
members of the Staples Leadership Team. Commensurate with your reduced work
schedule, you will be paid at a rate of 30% of your current salary as set forth
in your Offer Letter.



2.
You understand that in accordance with the Severance Benefits Agreement that was
executed on December 21, 2008, that in the event of a Qualified Termination from
Staples (as such term is defined in the Agreement), you may have been entitled
to receive certain severance benefits.



3.
However, expressly because you have accepted your reduced schedule,
responsibilities and compensation, and have not terminated your employment with
Staples, you understand and acknowledge that:





(i) you will not incur a Qualified Termination under the Severance    Benefits
Agreement,


(ii) by accepting this position, you shall forever forfeit your right to any and
all benefits described in the Severance Benefits Agreement, however, you will be
eligible for Severance Pay as set forth in the Staples Severance Policy, and


(iii) there shall be no obligation on the part of Staples to provide you with
any benefits in the future which are similar to the benefitsdescribed in the
Severance Benefits Agreement upon any future termination from Staples employment
irrespective of whether such termination would have qualified as a Qualified
Termination under the Severance Benefits Agreement.


4.
The parties agree that any legal disputes (including but not limited to claims
arising under federal or state statute, contract, tort, or public policy) that
may occur between you and Staples, and that arise out of, or are related in any
way to, your employment with Staples or termination of your employment from
Staples, the enforceability of this Agreement, and which disputes cannot be
resolved informally, will be resolved exclusively though final and binding
arbitration. The parties will be precluded from raising in any other forum,
including, but not limited to, any federal or state court of law, or equity, any
claim which could be raised in arbitration; provided, however that nothing in
this Agreement precludes you from filing a charge or from participating in an
administrative investigation of a charge before an appropriate government agency
or Staples from initiating an arbitration over a matter covered by this
Agreement.






--------------------------------------------------------------------------------







Each party may demand arbitration, no later than three hundred (300) days after
the date on which the claim arose, by submitting to the other party a written
demand which states: (i) the claim asserted, (ii) the facts alleged, (iii) the
applicable statute or principal of law (e.g., breach of contract) upon which the
demand is based, and (iv) the remedy sought. Any response to such demand must be
made, in writing, within twenty (20) days after receiving the demand, and will
specifically admit or deny each factual allegation.


The arbitration will be conducted in accordance with the Rules for Employment
Arbitration of the American Arbitration Association (AAA) and any arbitration
will take place in Framingham, Massachusetts. Each party will bear its own costs
and attorney's fees. The arbitrator will have the power to award any types of
legal or equitable relief that would be available in a court of competent
jurisdiction, including, but not limited to, the costs of arbitration,
attorney's fees, emotional distress damages, and punitive damages for causes of
action when such damages are available under law. Any relief or recovery to
which you are entitled from any claims arising out of your employment,
termination, or any claim of unlawful discrimination will be limited to that
awarded by the arbitrator.


5.
If any claim arising out of your employment or termination is found not to be
subject to final and binding arbitration, the parties agree to waive any right
to a jury trial if such claim is filed in court.



6.
The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.



7.
The validity, interpretation, construction and performance of this Agreement
will be governed by the laws of the Commonwealth of Massachusetts.



8.
No waiver by you or Staples at any time of any breach of, or compliance with,
any provision of this Agreement to be performed by Staples or you, respectively,
will be deemed a waiver of that or any other provision at any subsequent time.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below.






Date:         1/23/17                    /s/ Joseph G. Doody        
Joe Doody
    




STAPLES, INC.
    


Date:        1/23/17                By:    /s/ Regis Mulot        
Its:    EVP HR Staples        









